329 Mich. 209 (1950)
45 N.W.2d 39
JESIONOWSKI
v.
ALLIED PRODUCTS CORPORATION.
Docket No. 15, Calendar No. 44,574.
Supreme Court of Michigan.
Decided December 5, 1950.
Harry S. Bennett, Maxwell I. Silverstein, Charfoos, Gussin & Weinstein (Carl Gussin, of counsel), for plaintiff.
Lacey, Scroggie, Lacey & Buchanan, for defendant employer.
NORTH, J.
The main issue presented on this appeal is plaintiff's contention that a judgment entered in the circuit court, upon appeal from the probate court, holding that plaintiff was the common-law wife of Anthony Jesionowski, deceased, is conclusively binding upon his employer in this proceeding before the workmen's compensation commission, wherein plaintiff as the alleged dependent widow of the deceased employee (Anthony Jesionowski) sought an award of dependency compensation. Appellant, who claims she was the common-law wife of *211 the deceased employee, contends that the commission's denial of an award of compensation on the ground that she was not the common-law wife and now the widow of Anthony Jesionowski was erroneous. We think plaintiff's contention is not tenable.
Plaintiff's position is that the judgment entered in the circuit court that she was the common-law wife of Anthony Jesionowski is in the instant proceeding binding as res judicata on the compensation commission, the defendant employer, and the State treasurer as the custodian of the second-injury fund,[*] an adverse claimant. The circuit court judgment, from which no appeal was taken, was an adjudication on appeal from the probate court, taken incident to plaintiff's petition for a determination of heirs in the estate of Anthony Jesionowski, deceased.
First it should be noted that workmen's compensation commission proceedings are wholly statutory. Hebert v. Ford Motor Co., 285 Mich. 607. The statute contains the following provisions:
"Any controversy concerning compensation shall be submitted to the compensation commission." CL 1948, § 413.6 (Stat Ann 1949 Cum Supp § 17.180).
"All questions arising under this act shall be determined by the compensation commission." CL 1948, § 413.16 (Stat Ann 1949 Cum Supp § 17.190).
"The findings of fact made by the compensation commission acting within its powers, shall, in the absence of fraud, be conclusive, but the Supreme Court shall have power to review questions of law involved in any final decision or determination of said compensation commission." CL 1948, § 413.12 (Stat Ann 1949 Cum Supp § 17.186).
*212 From the foregoing statutory provisions it seems clear that the legislature has vested plenary power in the compensation commission, as a quasi-judicial agency, to determine all essential factual issues in workmen's compensation proceedings. And it follows that in such proceedings no other agency or tribunal has jurisdiction to hear and determine such issues as to which there is conflicting competent evidence. Whether at the time of Anthony Jesionowski's death plaintiff was or was not his widow turned upon whether she was his common-law wife. That, in the instant case, presented a controlling issue of fact as to which there was competent testimony disclosing facts in support of the commission's finding that plaintiff was not the common-law wife of Anthony Jesionowski. As to that factual issue plaintiff's credibility was for determination of the commission. The issue of plaintiff's alleged common-law marriage was for determination of the commission, notwithstanding the claim of plaintiff, whose relations with Anthony Jesionowski in their inception were admittedly meretricious, that subsequent to termination by divorce of his impediment to marry, he and plaintiff consummated a common-law marriage. While it refers to a different issue, in the law case of Morris v. Ford Motor Co., 320 Mich. 372, we said:
"Under the statutes above noted exclusive jurisdiction over the issue thus presented [plaintiff's right to compensation] is conferred upon the compensation commission."
In addition to the foregoing, there are obvious reasons why plaintiff's reliance on res judicata is not tenable. The subject matter involved in the probate court proceedings, and finally on appeal in the circuit court, was wholly different and foreign to the issue being litigated in the instant case. Further, *213 the parties litigant were by no means the same. Neither the defendant employer nor the State treasurer in behalf of the second-injury fund, for which he asserts an adverse claim to the compensation to be paid by defendant employer, was a party to the litigation in the law courts. The authorities holding that under such circumstances res judicata does not result are so numerous and elementary that we deem citations unnecessary.
The award of the compensation commission denying plaintiff's application for dependency compensation and awarding compensation to the State treasurer for the credit of the second-injury fund is affirmed, with costs.
BOYLES, C.J., and REID, DETHMERS, BUTZEL, CARR, BUSHNELL, and SHARPE, JJ., concurred.
NOTES
[*]  See CL 1948, § 412.8a (Stat Ann 1949 Cum Supp § 17.158[1]).  REPORTER.